PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,549,151
Issue Date: February 4, 2020
Application No. 16/436,520
Filing or 371(c) Date: 10 Jun 2019
Attorney Docket No. 55028-RA
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petitions under 37 CFR 1.182, filed, February 7, 2022 and February 17, 2022, to obtain duplicate Letters Patent and a petition under 37 CFR 1.182 for expedited consideration filed concurrently.  

The petition requesting expedited consideration under 37 CFR 1.182 is GRANTED.  

The petition requesting a duplicate letters patent under 37 CFR 1.182 is DISMISSED.

The petition fee for expedited consideration has been paid, however the fee for a duplicate letters patent in the amount of  $105 has not been received.

The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  A change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition.  However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  A copy of the change of address form will be attached to this decision. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By Internet:		EFS-Web1 
 
Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618.  
	


/KIMBERLY A INABINET/Paralegal Specialist, OPET                                                                                                                                                                                                        







cc:	Prentice Capri McGhee
	3151 Stillhouse Creek Drive
	Atlanta, GA  30331




Attachment:  Change of Correspondence Address Form



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)